DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 8-11, filed March 9, 2022, with respect to Claims 1, 4-14, 17-21, and 27-29 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 4-14, 17, 21, 27, and 28 have been withdrawn. 
Applicant argues that Barnes (US 20120092351A1), Hsu (US 20190392781A1) and Hendry (US 20130038615A1) fail to teach after at least one self refresh of the image on the display, cause a first instance of a window manager to operate on the discrete graphics engine; following disablement of self refresh of the image on the display, disable a second instance of the window manager from operation on the integrated graphics engine (p. 8).  Barnes, Azar (US 20100123725A1), Hsu, and Hendry fail to teach that the one or more interface supported messages are consistent at least with PCIe VDMs (p. 9).
In reply, the Examiner agrees.  The rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Glen Choi on March 14, 2022.

The application has been amended as follows: 
Claim 17 has been amended as follows:
“The computer-readable medium of claim [[15]]14, wherein the application comprises a dListed application and the second application comprises a non-dListed application.”
Allowable Subject Matter
Claims 1, 4-14, 17-21, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for reasons discussed in Applicant’s Remarks dated March 9, 2022 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Barnes US 20120092351A1) teaches during operation, display stream 122 from discrete GPU 110 and display stream 124 from embedded GPU 118 both feed into data inputs of GMUX 120.  Source select signal 126 feeds into a select input of GMUX 120 and determines which one of the two graphics sources will drive display 114.  The display stream from the selected graphics source then feeds into display 114 [0031].  Request 306 to switch from GPU 302 to GPU 304 in driving the display is received.  Request 306 may be associated with a dependency on GPU 304 that is handled using a policy.  For example, the policy may specify a switch from an integrated GPU to a discrete GPU if request 306 corresponds to an explicit application request (to the window manager) to switch to the discrete GPU [0045].  As the applications transition from GPU 302 to GPU 304, the window manager 
Another prior art (Hsu US 20190392781A1) teaches discrete GPU is selected to generate and deliver the graphics data when a gaming application is running on the electronic device.  Having the CPU with an integrated GPU generate and deliver graphics data may be more efficient when an application that does not produce large amounts of graphical content, such as a word processing application, is running on the electronic device [0004].  MCU 324 sends controls signals to MUX 320 to dynamically switch from a current processor acting as a source of graphics data to a newly-selected processor to serve as a source for graphics data.  MCU 324 causes a switch from a current processor CPU 102 to a newly-selected processor GPU 310 [0035].  MCU 324 receives a switch command signal to switch the selected processor from CPU 102 to GPU 310.  In response to the switch command signal, MCU 324 transmits a self-refresh 
Another prior art (Hendry US 20130038615A1) teaches GPU 402 may correspond to a discrete GPU.  GPU 404 may correspond to embedded GPU [0053].  First framebuffer for GPU 402, second framebuffer for GPU 404 [0054].  Switch from using the second GPU to using the first GPU to drive the display is made.  Pixel values may be copied from the second framebuffer to the first framebuffer.  Graphics call is directed to the first GPU to enable processing of the graphics call by the first GPU [0063].  However, Hendry does not teach after at least one self refresh of the image on the display, cause a first instance of a window manager to operate on the discrete graphics engine; following disablement of self refresh of the image on the display, disable a second instance of the window manager from operation on the integrated graphics 
Another prior art (Costa US 20110164045A1) teaches switches graphics sources from embedded GPU 118 back to discrete GPU 110 [0031].  When the request to switch is received, kernel thread 404 to preflight various hardware-configuration operations 408 [0041].  When kernel thread 404 completes the hardware-configuration operations, it sends an interrupt 409 to the window manager.  This interrupt 409 causes the window manager to execute a streamlined code path that performs various software-configuration operations.  These software-configuration operations can involve initializing application-visible data structures containing state information for the second GPU [0043].  Next, the system switches from using the first GPU to using a second GPU as a signal source for driving the display [0045].  Next, after the switchover is complete, the window manager sends an interrupt 412 back to the kernel thread 404.  In response to the interrupt 412, kernel thread 404 performs a number of operations to tear down the configuration of the first GPU 414 [0046].  After the signal source is switched, the system uses the kernel thread to tear down the configuration for the first GPU.  This tear-down process can involve: removing application-visible data structures associated with the window manager and the first GPU [0012].  However, Costa does not teach after at least one self refresh of the image on the display, cause a first instance of a window manager to operate on the discrete graphics engine; following disablement of self refresh of the image on the display, disable a second instance of the window manager from operation on the integrated graphics engine, or that the one or more interface supported messages are consistent at least with PCIe VDMs.
Another prior art (Azar US 20100123725A1) teaches integrated GPU 150 may process a first portion of commands to produce a portion of a surface for output to display device 110.   Front buffer 260 is swapped with back buffer 402, so that back buffer 402 is output to display device 110.  Integrated GPU 150 is configured to read the picture data from back buffer 402 and apply adjusted picture settings 160 before outputting the adjusted picture data to display device 110 [0034].  However, Azar does not teach after at least one self refresh of the image on the display, cause a first instance of a window manager to operate on the discrete graphics engine; following disablement of self refresh of the image on the display, disable a second instance of the window manager from operation on the integrated graphics engine, or that the one or more interface supported messages are consistent at least with PCIe VDMs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Barnes (US 20120092351A1) teaches atomic switching between GPUs [0003].

3.	Hendry (US 20130038615A1) teaches driving the display from a low-power GPU and placing a high-power GPU in a low-power state while the high-power GPU is in an idle state [0002].
4.	Costa (US 20110164045A1) teaches “preheating” a GPU to facilitate a rapid switchover to the GPU [0002].
5.	Azar (US 20100123725A1) teaches using an integrated processor to process a picture generated by a discrete processor [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






JH
/JONI HSU/Primary Examiner, Art Unit 2611